Citation Nr: 0329464	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-18 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to a left knee disorder.  

3.  Entitlement to a compensable rating for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1993 to January 1998.  The issues of service 
connection for a left knee disability and for a compensable 
rating for a left shoulder disability are before the Board of 
Veterans' Appeals (Board) from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado which denied service connection for 
a left knee disorder and granted service connection for left 
shoulder tendinitis, rated noncompensable.  In January 2001 
the veteran informed VA that he did not wish to pursue two 
previously raised claims seeking service connection for a low 
back disorder and depression.  In April 2002 a hearing was 
held before a hearing officer at the New York, New York RO, 
as the veteran's claims file is now under the jurisdiction of 
that RO.  

The matters of entitlement to service connection for a left 
knee disorder and for a right knee disorder, including as 
secondary to a left knee disorder, will be addressed in a 
remand which follows this decision.


FINDING OF FACT

The veteran's service-connected left shoulder disability is 
manifested by MRI evidence of degenerative changes with 
clinical evidence (spasms, weakness) of painful motion; but 
not by loss of motion of a sufficient degree to be 
compensable of itself, malunion, nonunion, or recurrent 
dislocations.




CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's service 
connected left shoulder disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5003, 5201, 5202, 5203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met with respect to the issue 
addressed on the merits below.  

The veteran was notified why a compensable rating was denied 
for his service-connected left shoulder disorder in the April 
1998 RO rating decision, as well as in a statement of the 
case (SOC) in August 1999.  He was again notified why his 
claim was denied in an August 2002 SSOC, which also outlined 
pertinent VCAA provisions.  He was also provided notice of 
the VCAA by letter in April 2002.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
VCAA letter sent to the veteran in April 2002 advised him he 
should respond in 30 days.  However, the letter went on to 
inform him that evidence submitted within one year would be 
considered.  Hence, the guidelines of PVA are met.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded several VA 
examinations.  He has not identified any pertinent records 
which remain outstanding.  In sum, with respect to the matter 
addressed on the merits herein, all of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met. 

Factual Background

The veteran, contends that his service-connected left 
shoulder disability causes him to suffer from considerable 
pain.  He asserts that the left shoulder disability affects 
his ability to work.  

Left shoulder pain, strain recurrent left shoulder tendinitis 
was diagnosed in service.  

On February 1998 VA examination the veteran complained of 
intermittent left shoulder pain.  He added that he had 
injured his left shoulder during service after twisting the 
shoulder in a fall.  Examination revealed no left shoulder 
tenderness.  Strength was normal.  Range of motion was 
normal, and without pain.  Forward flexion, elevation and 
abduction was from 0 to 180 degrees.  Internal and external 
rotation was from 0 to 90 degrees.  Left shoulder, status 
post injury with tendinitis, treated and resolved was 
diagnosed.  X-rays were normal.  

On June 1998 private examination, some tenderness in the 
upper left arm and anterior shoulder was noted.  

A February 1999 VA outpatient treatment record shows that the 
veteran complained of left shoulder pain with joint clicking.  
Examination showed that rotator cuff strength was as 4/5, 
with the posterior portion of the cuff being most impaired.  
Range of motion was normal in all directions.  The examiner 
noted that he felt clicking in the gleno-humeral joint space.  
The left scapula was noted to be retracted with the 
subscapularis in spasm.  The impression was muscle strain.  

A January 2000 VA progress note showed no left shoulder 
limitation of motion.  

On July 2000 VA MRI examination of the left shoulder, fluid 
was noted in the biceps tendon sheath.  Fluid was also noted 
in the glenohumeral joint.  Minimal hypertrophic changes were 
found at the acromioclavicular joint.  No evidence of rotator 
cuff tear and tiny effusion at the glenohumeral and 
acromioclavicular joints were diagnosed.  

On April 2002 VA joints examination the veteran reported that 
his left shoulder occasionally flared up with constant pain, 
and that he could not carry much with his left hand.  His 
right upper extremity was dominant.  Examination of the left 
shoulder showed mild atrophy of the shoulder muscles.  Range 
of motion studies revealed forward flexion and abduction of 
the left shoulder to be from 0 to 180 degrees, and external 
and internal rotation to be from 0 to 90 degrees.  Normal 
left shoulder was diagnosed.  The examiner opined that there 
was no clinical evidence of left shoulder tendinitis.
Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Court has held that when a Code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and that examinations 
upon which rating decisions are based must adequately portray 
the extent of the functional loss due to pain "on use or due 
to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A noncompensable rating was originally assigned by the RO for 
the veteran's service connected left shoulder disability in 
April 1998 under Codes 5024 (Tenosynovitis) and 5201 
(limitation of motion of the arm).  Under Code 5201, 
limitation of motion of the arm at shoulder level is rated 20 
percent for both the major and the minor shoulders.  
Limitation of the minor extremity at midway between the side 
and the shoulder level is rated 20 percent; and to 25 degrees 
from the side is rated 30 percent.  Normal range of motion 
for the shoulder is from 0 to 180 degrees, and normal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, 
including Plate I.  
Other Codes potentially for application include Codes 5202 
and 5203.  Under Code 5202, a 20 percent rating is granted 
when there is impairment of the minor humerus with malunion 
and either moderate or marked deformity.  Under Code 5202, 
for recurrent dislocations of the minor arm at the 
scapulohumeral joint, a 20 percent rating is warranted with 
infrequent episodes, and guarding of movement only at 
shoulder level or when there are frequent episodes and 
guarding of all arm movements.

Under Code 5203, impairment of the minor clavicle or scapula 
warrants a 10 percent rating with malunion or nonunion 
without loose movement, and a 20 percent rating with nonunion 
with loose movement or for dislocation.

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. 4.71a, Code 5003.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  Here the left shoulder disability at 
issue is not shown to have varied significantly in severity 
during the course of the appeal period.  Consequently, there 
is no evidentiary basis for "staged ratings."  (While the 
most recent examiner appears to have noted less disability 
than was previously found, it appears that that examiner did 
not have the benefit of review of critical MRI studies.)

Analysis

The Board finds that the disability picture presented by the 
evidence warrants the assignment of a 10 percent, but no 
higher, rating.  As reported, July 2000 VA MRI studies 
revealed hypertrophic changes at the left acromioclavicular 
joint.  While neither examinations nor treatment records 
revealed limitation of motion warranting a compensable rating 
under Code 5201, the veteran's complaints of painful motion 
(which was not noted on the most recent examination) are 
corroborated by clinical observation of decreased (4/5) 
strength and spasm.  Such findings warrant a 10 percent 
rating under Code 5003 (for arthritis with painful motion).  
As noted above, the most recent VA examiner does not appear 
to have had the benefit of MRI studies review (they were not 
mentioned).  Thus the examiner did not have a full record 
available as the basis for rejecting the veteran's complaints 
of pain on use.  

As dislocation, malunion, and nonunion are not shown, a still 
higher rating under other potentially applicable codes is not 
warranted.  


ORDER

A 10 percent rating is granted for the veteran's service 
connected left shoulder disability, subject to the 
regulations governing payment of monetary awards.


REMAND

Service connection for a left knee disability was denied in 
part based on a finding that such disability was not shown on 
recent examination.  However, July 2000 MRI studies were 
interpreted as showing a medial meniscus tear.   The recent 
examiner who found a normal knee did not comment on those MRI 
studies.  Accordingly, there is an apparent conflict in the 
medical evidence which must be resolved.  

In May and September 2000 the RO in New York denied service 
connection for a right knee disorder claimed as secondary to 
a non-service-connected left knee disorder.  The veteran 
submitted a notice of disagreement in September 2000.  A SSOC 
first addressed this issue in August 2002.  The notice letter 
which accompanied the SSOC informed the veteran that he had 
60 days to make any comment concerning the additional 
information contained in the SSOC.  However, the notice 
letter failed to inform the veteran that Board jurisdiction 
would not attach over this issue unless he perfected his 
appeal (by timely filing a substantive appeal).  See 38 
C.F.R. § 20.202.  See also 38 C.F.R. § 20.302.  A substantive 
appeal has not been submitted.  However, the Board observes 
that the period of time permitted for the veteran to submit a 
substantive appeal has tolled because he was not properly 
advised he needed to do so.  38 C.F.R. § 20.302.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should inform the veteran that 
in order to perfect his appeal in the 
matter of service connection for a right 
knee disorder (and for the Board to have 
jurisdiction in the matter), he must file 
a timely substantive appeal.  He should 
then be given the proper period of time 
(from the date of notice) to submit a 
substantive appeal.  If (and only if) he 
perfects the appeal, the matter should be 
returned to the Board for appellate 
review.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
whether or not he has a chronic left knee 
disability which, as likely as not, is 
related to service.  The veteran's claims 
file must be available to the examiner for 
review in conjunction with the 
examination.  The examiner should note any 
records documenting continuity of 
complaints since service (as well as the 
report of MRI studies in July 2000) and 
comment on any apparent discrepancies in 
the record.
3.  The RO should then review the 
veteran's remaining claims (if the veteran 
perfects it, the claim regarding the right 
knee in light of any changes in the left 
knee claim disposition).  If the claim(s) 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



